Citation Nr: 0429679	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1968 
until February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the assignment of a 10 
percent disability evaluation for service-connected PTSD, 
effective from July 3, 1995.  Upon receipt of the appellant's 
notice of disagreement and in due course of appellate review, 
by rating decision dated in November 2002, the RO granted a 
30 percent rating.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant in this case, however, was not provided notice 
of the VCAA provisions or the respective responsibilities of 
the appellant and VA in obtaining evidence to substantiate 
the appellant's claim of entitlement to an increased rating 
for PTSD.  Therefore, the Board finds it necessary to remand 
this case to ensure compliance with the VCAA and its 
implementing provisions.

During a July 2004 Travel Board hearing, the appellant 
through his representative stated that he would provide 
further evidence towards substantiation of the claim.  In 
particular, the appellant stated that he would provide a 
statement from his spouse regarding her observations of the 
severity of the appellant's psychiatric disorder, and that he 
would attempt to secure records of any counseling afforded by 
his former employer, the Rubbermaid company.  Although a 
period of 60 days was afforded for the appellant to provide 
such substantiating evidence, none was forthcoming at the 
time of the Board's present review.  To date, the appellant 
has also not identified any address or other data to enable 
VA to obtain the records of his former employer.  

Because the claim will be remanded for compliance with the 
VCAA, the appellant will have an additional opportunity to 
substantiate his claims, including providing VA with the 
address of his former employer.  (See Board Hearing 
Transcript at 13, 14, and 16, July 2004).  The law holds in 
this regard that while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 



The Board additionally notes that the appellant also 
indicated in his July 2004 Board hearing transcript that he 
is receiving on-going treatment for his PTSD at the VA 
medical centers in Wooster, Ohio and Mansfield, Ohio.  (See 
Board Hearing Transcript at 3, July 2004).  Moreover, the 
most recent VA medical records contained within the claims 
file are dated in July 2002.  Although a single VA medical 
record dated in June 2004 is contained within the claims 
file, this case is remanded for purposes of obtaining any 
additional VA medical records pertaining to the appellant's 
on-going PTSD treatment developed since July 2002.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in July 2002.    However, the examination records 
show that the VA examiner "did not review the C-file" and 
that "no C-file is available".  Accordingly, although the 
mere passage of time since the date of the most recent VA 
examination alone is insufficient to warrant a remand, the 
fact that the July 2002 VA examination was conducted without 
access to the appellant's claims file renders the subject 
examination inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.").  
See VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Therefore, psychiatric 
reexamination is warranted in this case.


Accordingly, this case is remanded for the following:

1.  VA must review the claims file and 
undertake any notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103(A) (West 
2002), consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the appellant 
of the evidence needed to support his 
claim and indicating whether the 
appellant should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession, to include, 
but not limited to lay statements, buddy 
statements, etc.  In addition, the appellant 
should be requested to identify the source(s) 
of any other relevant and previously 
unobtained medical evidence.

3.  The appellant's VA medical records 
developed since July 2002, to include, but 
not limited to, any medical records 
pertaining to the appellant's treatment for 
his PTSD should be obtained from the VA 
medical facilities in Wooster, Ohio and 
Mansfield, Ohio.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

4.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

What is the severity of the appellant's 
PTSD?  The psychiatric examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the appellant's service-
connected PTSD.  In addition, the 
examiner must also address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
must also provide a full multi-axial 
evaluation to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
It is imperative that the examiner 
includes an explanation of the 
significance of the assigned numerical 
score especially in light of all 
previously assigned scores.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claim should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




